DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings were received on August 23, 2022.  These drawings are acceptable.
EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 15, line 14, “the outside diameter of the stator” should be -- an outside diameter of the stator --.
Reasons for Allowance
4.	Claims 15-19 and 21-27 are allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 15 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the plurality of ribs (4, 14) have a thickness of between 0.5 and 5% of a transverse dimension or of the outside diameter of the stator (2) (see fig. 4 below) -- in the combination as claimed.
Claims 16, 17, 19 and 21-27 are allowed due to dependence on claim 15.


    PNG
    media_image1.png
    466
    590
    media_image1.png
    Greyscale

Regarding claims 18 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the plurality of ribs (4, 14) have a deformability (in mm) per unit of deformation force (in newtons), which is at least two times greater than the flexibility of the rest of the body of the casing (10) (see fig. 4 above) -- in the combination as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834